Filed 11/15/21 In re V.P. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re V.P., a Person Coming Under                                    B310380
 the Juvenile Court Law.

 LOS ANGELES COUNTY                                                  (Los Angeles County
 DEPARTMENT OF CHILDREN                                              Super. Ct. No. 20CCJP03975A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 EDDIE P.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Lisa A. Brackelmanns, Judge Pro Tempore. Affirmed.
      Benjamin Ekenes, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.
      Appellant Eddie P. (Father) contests dependency
jurisdiction and his son’s removal from his custody. The court
found Father and M.H. (Mother) physically abused their three-
year-old child V.P. and engaged in altercations. Their conduct
places V.P. at risk of serious harm. (Welf. & Inst. Code, § 300,
subd. (b).)1
      Substantial evidence supports the orders. Father has a
history of domestic violence, some of which V.P. witnessed, and
both parents hit V.P. with a belt. The court disbelieved Father’s
blanket denials. Father’s refusal to acknowledge the effects of his
conduct demonstrates a risk for future violence, supports
jurisdiction and justifies V.P.’s removal. We affirm.
             FACTS AND PROCEDURAL HISTORY
      Father’s sons are V.P. (born in 2017) and V.P.’s older half
sibling E., Jr. In 2016, Father was arrested for raping the
mother of E., Jr.; she reported that the boy witnessed domestic
violence. Dependency jurisdiction was exerted over E., Jr. from
2016 to 2019. The court terminated jurisdiction with a family
law order giving Father physical custody of E., Jr., who is not
named in the current petition.
      In 2019, Father was arrested for battery after he grabbed
Mother’s hair, threw her on the floor and kicked her following an
argument. Mother said Father attacked her in V.P.’s presence on
prior occasions. He “would usually choke her, pull her hair and
throw her to the ground.” No petition was filed in 2019 because
there was no pattern of neglect or abuse of V.P.




      1Undesignated statutory references are to the Welfare and
Institutions Code. Mother has not appealed the court’s findings.


                                   2
       Police were called on May 19, 2020, after Mother and
Father fought. Father wrested Mother’s cell phone from her and
threw it outside. He grabbed Mother by her hair and forearm
and dragged her outside, some four or five feet, abrading her arm.
Respondent Department of Children and Family Services (DCFS)
obtained a removal order for V.P.
       In the detention report, Mother said she and Father have a
three-year history of violence “on a consistent basis.” In their
recent clash, they argued over Father’s relationship with another
woman. Father pushed Mother, who fell. He dragged her from
the home and threw her phone over the balcony. Mother said
V.P. did not witness the episode because he was with his
maternal great-grandmother (MGGM). Mother saw Father
punch E., Jr. in the chest with a closed fist and spank him with a
belt. She once saw Father “thump” V.P. in the face.
       Mother stayed with Father despite the abuse because she
grew up without a father and MGGM encourages her “to work
things out.” She realizes Father “will not be changing” and she
does not plan to continue their relationship. She still allows him
to visit V.P. at MGGM’s home.
       V.P. reported that “when he is bad Mother spanks him on
the butt with a belt or MGGM hits him with a shoe” and Father
“takes his ‘belt off his pants’ and hits him on the buttocks” while
V.P. hunches over a sofa, as he demonstrated for the social
worker. V.P. witnessed Father fighting with and hitting Mother,
and hitting E., Jr. with a belt. MGGM admitted hitting V.P. with
a shoe “to scare him.” Father was not interviewed because he did
not return calls or make himself available.
       A petition was filed, alleging that Mother and Father have
a history of violent altercations in V.P.’s presence; Father pushed




                                   3
Mother to the floor and dragged her from the home, causing
injury; Mother kicked Father; Mother and Father physically
abused V.P. by striking him with a belt, causing unreasonable
pain and suffering; and MGGM physically abused V.P. by
striking him with a shoe. On July 31, 2020, the court found a
prima facie case for detaining V.P. from Father. V.P. was
released to Mother, under DCFS supervision. Father, who did
not appear at the hearing, was given monitored visits.
      In the jurisdiction report, Mother said she and Father have
had violent clashes for four years, but she is “not going back to
him now.” She added, “He gets violent when things don’t go his
way.” She said, “yes, I have spanked [V.P.] with a belt in the
past. He just goes outside without permission, we will find him
in the kitchen cooking, he just goes wherever he wants and I have
spanked him for that, and yes, I did use a belt.” Mother has seen
Father hit V.P. “with a belt in the past and has thumped him in
the face, he hit [V.P.] once on the stairs and [V.P.] hit his eye on
the stairs. [V.P.] has had a few minor bruises from his father
hitting him, but his father has never been out of control in
spanking him.” Mother said MGGM has hit V.P. with a sandal,
as punishment for going to the kitchen to cook.
      V.P. was reticent to speak to the social worker. He said “no
one ever hit me,” amending it to “one time I got hit with a belt”
on his buttocks. V.P. said Father “whopped me one day . . . just
with his hand, he tried to hit me with a belt but I got away from
him.” As for parental violence, V.P. said he did “not see anyone
hit anyone, nope, nope.” V.P. said MGGM “never” hit him, then
amended his answer to say she “hit me with a sandal, I was in
the kitchen, I was going to cook something.”




                                    4
      Father denied the events described in the police report,
depicting himself as the victim of Mother, who refused to leave
his house. He denied dragging her from the house or engaging in
violence in front of V.P. He denied using corporal punishment,
claiming he used time-outs or took toys from V.P. as punishment.
      The petition was adjudicated on November 19, 2020. When
Father asked the court to take judicial notice of E., Jr.’s case file,
other counsel objected that they had no notice or opportunity to
review that file. The court denied Father’s request “because it’s 4
o’clock in the afternoon and you’re just bringing that to
everybody’s attention.”
      Father asked the court to dismiss the petition, denying that
he harmed Mother or unreasonably disciplined V.P. V.P.’s
counsel asked the court to sustain the domestic violence count
and order informal supervision. DCFS argued that the parents
struck V.P. with a belt “in the past,” when the child was two.
They take no responsibility for their inappropriate discipline of a
small child, posing a risk of recurrence. Police reports show a
history of parental domestic violence.
      The court stated that the family needs formal supervision,
observing that Father’s aggression on May 19 resulted in visible
injury to Mother. It was not the parents’ first incident of violence
and they must co-parent V.P. Services are needed to avoid
recurrence because “this child is very young.”
      The court sustained three counts. It found V.P. is at risk of
serious harm owing to the parents’ history of physical
altercations in V.P.’s presence; further, both parents physically
abused V.P. by striking his buttocks with a belt, which was
“excessive.” The court dismissed the remaining counts.




                                     5
      At disposition, the court declared V.P. a dependent of the
court, finding it would be detrimental if he were not subject to
DCFS supervision. It released V.P. to Mother’s custody and
removed him from Father. Over the objections of DCFS and
Mother, who said Father is “very violent,” the court allowed
unmonitored visits on condition that Father show proof of
enrollment in domestic violence counseling and parenting classes.
The parents cannot impose corporal punishment and must
participate in a domestic violence program, parenting classes,
and counseling to address case issues. Father appeals.
                            DISCUSSION
      1.      Dependency Jurisdiction
      We uphold jurisdictional findings “ ‘if substantial evidence,
contradicted or uncontradicted, supports them. “In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.” ’ ” (In re I.J. (2013)
56 Cal.4th 766, 773.)
      The sustained findings require a showing that “[t]he child
has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure
or inability of his or her parent or guardian to adequately
supervise or protect the child.” (§ 300, subd. (b)(1).) Our primary
concern is a child’s best interests. Courts “need not wait for
disaster to strike before asserting jurisdiction.” (In re K.B. (2021)
59 Cal.App.5th 593, 603.)
      V.P. was three when this proceeding began. Special
protection is given to children of tender years. (In re Christopher
R. (2014) 225 Cal.App.4th 1210, 1219 [children under age six at



                                      6
the time of the jurisdiction hearing are of “tender years.”].)
Youth is a factor favoring jurisdiction in cases of physical abuse
because “even a single episode of corporal punishment could have
devastating consequences to the child’s physical health and
safety.” (In re D.B. (2018) 26 Cal.App.5th 320, 331–332
[jurisdiction lies for a child at the “terrible twos” developmental
stage after the parents beat and injured his six-year-old brother
with a belt, posing a substantial risk of harm to the toddler].)
       Father contends that the parental conduct did not amount
to physical abuse or give rise to an inference that V.P. was at a
substantial risk of such abuse in the future. The sustained
allegation was that both parents struck V.P.’s buttocks with a
belt, which was excessive and caused unreasonable pain and
suffering. V.P. disclosed that Father uses a belt to strike his
buttocks while he hunches over a sofa; V.P. also reported seeing
Father hit E., Jr. with a belt. Mother said Father hit V.P. with a
belt, “thumped him in the face,” and caused V.P. to hit his face on
the stairs. V.P. sustained bruises from Father’s beatings.
       Father denied any physical abuse. However, the standard
of review requires us to consider if any evidence—contradicted or
uncontradicted—supports the court’s findings. V.P.’s statements,
standing alone, constitute substantial evidence. (In re Alexis E.
(2009) 171 Cal.App.4th 438, 451 [evidence from a single witness
is sufficient to support findings].) Mother admitted that she and
Father hit V.P. with a belt. The court could infer that V.P.’s
initial frank statements to DCFS at detention were credible but
that V.P. was later pressured to deny seeing violence or being hit.
       Father contends that hitting V.P. with a belt does not cause
serious harm justifying jurisdiction. Serious physical harm “does
not include reasonable and age-appropriate spanking to the
buttocks if there is no evidence of serious physical injury.” (§ 300,



                                     7
subd. (a); see In re D.M. (2015) 242 Cal.App.4th 634, 640 [this
proviso applies to all parts of section 300].) The court could find
it neither reasonable nor age-appropriate to strike a two or three-
year-old child with a belt. V.P. could not articulate what
behavior merited use of a belt and Father shed no light on the
subject because he denied everything. Mother said she struck
V.P. with a belt because he went outside or into the kitchen
without permission. The court legitimately concluded that this
was an “excessive” response to normal behavior at V.P.’s age.
       Father cites In re D.M., supra, 242 Cal.App.4th at page
637, in which a mother spanked her children’s buttocks with her
bare hand or sandal, but not hard enough to cause bruising. A
better analogy is In re Mariah T. (2008) 159 Cal.App.4th 428,
438, in which a parent struck a three-year-old with a belt, leaving
bruises and justifying jurisdiction. The court considered all the
evidence and found the parents’ punishment of V.P. excessive. It
implicitly found that three-year-old V.P. did not or could not
cause enough trouble to warrant being hit with a belt.
       The risk of future harm to V.P. is magnified by Father’s
refusal to accept responsibility. His history of violence suggests
inability to manage his anger, with manifestations of aggression
that include thumping V.P.’s face and battering Mother. Father’s
indifference to his actions is cause for concern. “One cannot
correct a problem one fails to acknowledge.” (In re Gabriel K.
(2012) 203 Cal.App.4th 188, 197.)
       Jurisdiction is justified by substantial evidence of domestic
violence. “ ‘ “Children can be ‘put in a position of physical danger
from [parental] violence’ [by], ‘for example, . . . wander[ing] into
the room where it was occurring and be[ing] accidentally hit by a
thrown object, by a fist, arm, foot or leg’ ” ’ [Citation.] For that




                                    8
reason, a juvenile court may invoke jurisdiction under section
300, subdivision (b), even if a child has emerged physically
unscathed from an instance of domestic violence.” (In re L.O.
(2021) 67 Cal.App.5th 227, 239 (L.O.); In re R.C. (2012) 210
Cal.App.4th 930, 943 [affirming jurisdiction though the child who
saw an altercation “was not physically hurt”].) Past violent
behavior is the best predictor of future violence. (L.O., at p. 238.)
       Father was arrested for battery in 2019, when he grabbed
Mother’s hair, threw her on the floor and kicked her. One year
later, he grabbed Mother’s hair and dragged her four or five feet,
causing injury. Mother described a history of violence “on a
consistent basis.” Father has attacked Mother in V.P.’s presence.
It is immaterial that no fights were reported after DCFS
intervened; unsurprisingly, they abstained from fighting while
under supervision. Even if Mother plans to end the relationship,
Father will continue to see his son. “Accordingly, Father will
likely encounter Mother in [V.P.]’s presence in the foreseeable
future.” (L.O., supra, 67 Cal.App.5th at p. 240; In re R.C., supra,
210 Cal.App.4th at p. 940 [when parents have children together
“ ‘[t]hey’re still going to be interacting with each other’ ”].)
       Father’s refusal to address his troubling behavior points to
the need for dependency jurisdiction. “Father’s failure even to
acknowledge his past violent behavior, let alone express remorse
or show any insight regarding it, exposes [the child] to a risk that
he will once again attack Mother in [the child’s] presence.” (L.O.,
supra, 67 Cal.App.5th at p. 240.) “ ‘[D]enial is a factor often
relevant to determining whether persons are likely to modify
their behavior in the future without court supervision.’ ” (In re
A.F. (2016) 3 Cal.App.5th 283, 293; In re Giovanni F. (2010) 184
Cal.App.4th 594, 601 [parent’s denial of violence increases risk].)
Substantial evidence supports the conclusion that Father is



                                     9
unlikely to modify his behavior without supervision. (In re
Esmeralda B. (1992) 11 Cal.App.4th 1036, 1044 [a person found to
have perpetrated abuse and who vigorously denies it, is likely to
resist services needed to effect behavioral changes to ensure the
child will not be at future risk].)
       Father emphasizes that the court dismissed a petition
involving E., Jr. The dismissal of E., Jr.’s case, without prejudice,
does not exonerate Father. Nine-year-old E., Jr. denied that
Father hit him. By contrast, V.P. told DCFS Father hit him with
a belt and he saw Father hit Mother. V.P. is especially
vulnerable to abuse. An older child “may be able to protect
herself against corporal punishment or call for help. . . . Corporal
punishment presents a far greater risk of injury—and serious
injury—to a toddler.” (In re D.B., supra, 26 Cal.App.5th at pp.
332–333.) The decision to dismiss E., Jr.’s case does not affect
V.P.’s case.
       2.    Disposition
       Father contends that the disposition must be reversed
because there is no basis for jurisdiction. As discussed above, the
record supports jurisdiction. He also argues that removal was
improper because the court failed to follow proper procedures and
no substantial evidence supported it. Alternatively, he argues
that V.P.’s removal was unnecessary because jurisdiction alone is
enough and DCFS could have implemented “a plan of strict
supervision” with regular, unannounced visits to mitigate any
risk of harm to V.P.
       The court may remove a child from parental custody upon
clear and convincing evidence of “a substantial danger to the
physical health, safety, protection, or physical or emotional well-
being of the minor.” (§ 361, subds. (c)(1), (d).) The court must




                                    10
state the facts on which it bases its decision to remove the child.
(§ 361, subd. (e).) We examine the entire record for substantial
evidence showing a high probability that the court found facts
supporting removal. (Conservatorship of O.B. (2020) 9 Cal.5th
989, 1011–1012; In re I.R. (2021) 61 Cal.App.5th 510, 520.)
      The court failed to state the facts underlying its removal
decision. The error is harmless because it is unlikely to have
changed the outcome or caused a miscarriage of justice. (In re
Jason L. (1990) 222 Cal.App.3d 1206, 1218; L.O., supra, 67
Cal.App.5th at p. 247.) Substantial evidence shows Father
denies his lengthy history of violence toward family members,
despite arrests for rape and battery on two intimate partners.
Removal is necessary when the “inference from his denial [of
domestic violence] is that he is less likely to change his behavior
in the future.” (In re V.L. (2020) 54 Cal.App.5th 147, 156–157.)
      There is no reasonable means to protect a child without
removal if the child “would not be safe . . . until [the father]
acknowledged the inappropriate nature of his parenting
techniques and disciplinary methods.” (In re Cole C. (2009) 174
Cal.App.4th 900, 918.) Father lacks insight into his behavior,
causing the court to condition visits on his enrollment in domestic
violence and parenting classes. The court perceived that Father
poses a substantial danger to V.P.’s physical health, safety, and
well-being and properly removed V.P. from Father’s custody.




                                   11
                        DISPOSITION
     The jurisdiction and disposition orders are affirmed.
     NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     CHAVEZ, J.




                                  12